Citation Nr: 0717770	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1974 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision, in which the RO, 
inter alia, granted the veteran service connection for 
hepatitis C with a 0 percent (noncompensable) rating, 
effective July 22, 2002.  The veteran filed a notice of 
disagreement (NOD) in September 2003.  In April 2004, the RO 
assigned a higher rating of 20 percent for hepatitis C, 
effective July 22, 2002.  The RO issued a statement of the 
case (SOC) in May 2004, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) that same month.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has assigned a higher initial rating 
of 20 percent for hepatitis C during the pendency of this 
appeal, as a higher rating is available, and the appellant is 
presumed to be seeking the maximum available benefit, the 
claim for higher rating remains viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In September 2006, the Board remanded the claim for a higher 
initial rating for hepatitis C to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for further 
development.  After completing the requested action, the 
RO/AMC continued the denial of the veteran's claim (as 
reflected in the January 2007 supplemental SOC (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.

For the reasons set forth below, the matter on appeal is, 
again, being remanded to the RO via .the AMC.  VA will notify 
the appellant if further action, on her part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

The Board notes that in his April 2007 written brief, the 
veteran's representative argued that recent VA medical 
records had been received by the RO that were positive for 
treatment for the veteran's service-connected hepatitis C; 
however, a VA examination has not been conducted, with 
physician review of these recently submitted medical records, 
to obtain medical information as to the current level of 
severity of the veteran's disability.  The Board notes that 
the most recent comprehensive VA examination addressing the 
veteran's hepatitis C disability was performed in December 
2002, which is more than four years old.  Given that fact, 
and the veteran's recent treatment for hepatitis C, the 
veteran should be afforded a new examination to obtain 
pertinent medical information as to the severity of her 
hepatitis C.  See 38 U.S.C.A. § 5103A(d) (West 2002); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in denial of the claim for an initial higher 
rating for hepatitis C.  38 C.F.R. § 3.655(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the scheduled appointment(s) sent to her by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Brooklyn, New York, dated up to 
January 2007.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Brooklyn, New 
York VAMC since January 2007, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim, 
notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's adjudication 
should continue to include specific consideration of whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Brooklyn 
VAMC all pertinent records of evaluation 
and/or treatment of the veteran's 
hepatitis C, from January 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim on 
appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that she has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo an 
examination for her hepatitis C, by a 
physician, at an appropriate VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should provide specific 
findings indicate whether the veteran 
experiences daily fatigue, malaise, and/or 
anorexia; whether she experiences weight 
loss or hepatomegaly; and/or whether she 
has incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain), and if so, the 
duration and the frequency of such 
incapacitating episodes during the past 
12-month period.

The physician should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
her by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim for a higher rating 
for hepatitis C in light of all pertinent 
evidence and legal authority.  The RO must 
specifically document its consideration of 
whether "staged rating," pursuant to 
Fenderson, cited to above, is appropriate.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

